UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-13817 Boots & Coots International Well Control, Inc. (Exact name of registrant as specified in its charter) Delaware 11-2908692 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7908 N. Sam Houston Parkway W., 5th Floor Houston, Texas 77064 (Address of principal executive offices) (Zip Code) (281) 931-8884 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule (12b-2)) Large Accelerated Filero Accelerated Filero Non-Accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).YesoNox The number of shares of the Registrant's Common Stock, par value $.00001 per share, outstanding at August 7, 2007, was 75,511,174. BOOTS
